Citation Nr: 0818887	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  04-24 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial evaluation for cervical 
disc disease with headaches, currently rated 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active military duty in the US Coast 
Guard from June 1983 to June 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The rating decision granted service 
connection for cervical disc disease with headaches and a 10 
percent disability rating was assigned.  The veteran was 
notified of this action and he appealed the disability rating 
assigned.  Specifically, he claimed that the disability was 
under evaluated, and as such, he asked for a disability 
rating in excess of 10 percent.  

During the course of the appeal, the veteran underwent 
additional medical testing and those results were forwarded 
to the RO.  Upon reviewing those results, the RO, in February 
2006, granted an increased evaluation for the neck 
disability.  A 20 percent rating was assigned.  The effective 
date was determined to be the day after the veteran was 
discharged from service.  The veteran was informed of the 
grant but he continued his appeal, insisting that the 
condition was still underrated.  

The veteran then provided testimony before the undersigned 
Veterans Law Judge (ALJ) in March 2007 at the St. Petersburg 
RO.  A transcript of that hearing was produced and a copy has 
been included in the claims folder for review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.


2.  The veteran's service-connected neck disability is 
manifested by complaints of pain and limitation of motion; 
there is objective evidence showing consistent restrictions 
in the range of motion of the cervical segment of the spine, 
along with clinical evidence of radiculopathy and occasional 
muscle spasms.  

3.  However, that same evidence does not show favorable or 
unfavorable ankylosis of the cervical segment of the spine.

4.  The medical evidence does not show pronounced or severe 
neurological symptoms, and that same evidence does not 
suggest that the veteran has been prescribed bed rest for 
periods of four weeks or longer.

5.  The clinical records reflect that the veteran has been 
prescribed various medications for headaches over the course 
of this appeal.  Those same records indicate that the veteran 
may suffer from prostrating-type headaches once a month.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, the 
criteria for a 40 percent evaluation for cervical disc 
disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1-4.14, 4.104, 
Diagnostic Code 5293 (2002) and Diagnostic Code 5243 (2007).

2.  Resolving reasonable doubt in the veteran's favor, the 
criteria for a separate 10 percent evaluation for headaches 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic 
Code 8100 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The record indicates that the veteran submitted his claim for 
benefits prior to his retirement from the Coast Guard.  As 
such, the veteran did not receive notification of the VCAA 
prior to the issuance of the initial rating action.  
Nevertheless, after he submitted his notice of disagreement, 
he was sent a letter in August 2003.  That letter informed 
him of the medical information and evidence needed to award 
him a 20 percent rating for his cervical spine disability.  
He was informed of VA's responsibilities in developing his 
claim and of how he could help VA. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007) (holding that proper section 5103(a) notice includes 
notice as to the degree of disability aspect of the claim).  
With the initial-disability-rating element of a claim for 
service-connected disability compensation, section 5103(a) 
pre-adjudicatory notice regarding an initial disability 
rating must be provided:  

[T]he Secretary must, at a minimum, notify the claimant 
that, should service connection be awarded, a schedular 
or extraschedular disability rating will be determined 
by applying relevant [DCs] in the rating schedule, 
found in title 38, Code of Federal Regulations, to 
provide a disability rating from 0% to as much as 100% 
(depending on the disability involved) based on the 
nature of the symptoms of the condition for which 
disability compensation is being sought, their severity 
and duration, and their impact upon employment.  
Moreover, consistent with the statutory and regulatory 
history, that notice must provide examples of the types 
of medical and lay evidence that the claimant could 
submit (or ask [the Secretary] to obtain) that are 
relevant to establishing a disability - e.g., competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing exceptional circumstances relating to 
the disability.

Dingess, 19 Vet.App. at 488 (citing 66 Fed. Reg. 45,620, 
45,622 (Aug. 29, 2001)).  

In this case, letters to the veteran in May and June 2006 
provided such notice.  Those letters advised the veteran that 
he could submit evidence showing his service-connected 
disability had increased in severity, and that such evidence 
might be a statement from his doctor or lay statements as to 
personal observations.  He was also asked to provide VA with 
information as to where he had received medical treatment and 
to submit any pertinent evidence in his possession to VA.  He 
was again advised of VA responsibilities in developing his 
claim, and he was also advised how VA determines the 
appropriate disability rating to assign to a service-
connected disability and how VA determines the effective 
date.  As part of that notice, he was informed that 
disability ratings are assigned based on the nature and 
symptoms of the condition; the severity and duration of the 
symptoms; and the impact of the condition and symptoms on 
employment.  He was advised to submit evidence that might 
affect the assigned disability evaluation, such as, 
information about treatment, statements from employers, or 
lay statements.

Clearly the Dingess notice was not provided until after the 
veteran's initial service connection claim was adjudicated.  
Ordinarily, failure to provide pre-adjudicative notice of any 
of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary then has the burden to show that this 
error was not prejudicial to the veteran.  Id., at 889.  In 
order to demonstrate that no prejudice resulted from a notice 
error, the record must demonstrate that, despite the error, 
the adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).   

In this case, as in Dunlap, unlike a case where a claim for 
service connection has been denied, there was sufficient 
information and evidence to award service connection and 
assign an effective date and an initial disability rating-
that is, the veteran's claim had already been more than 
substantiated.  When a claimant then disagrees with VA's 
initial VA determination as to either the disability rating 
or effective date assigned, other statutory and regulatory 
provisions, particularly 38 U.S.C.A. §§ 5104(a), 7105(d)(1), 
and 5103A, are in place requiring VA to assist and advise a 
claimant throughout the remainder of the adjudication 
process.  The Court has held that once a claim has been 
proven and service connection granted (with a corresponding 
disability rating and effective date assigned), the claim has 
been substantiated and the claimant has been provided a 
meaningful opportunity to participate effectively in the 
processing of his or her claim. See Dingess, 19 Vet.App. at 
491. Therefore, in Dunlap, the Court concluded that when a 
first-element notice error occurs and the claim is 
subsequently substantiated, prejudice will not be presumed.  
Rather, the claimant must demonstrate how the notification 
error affected the essential fairness of the adjudication.

Prejudice has not been shown in this case.  Neither the 
veteran nor his representative have argued that the failure 
to provide Dingess notice prior to adjudication of the claim 
somehow affected the fairness of the following proceedings.  
Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran did avail himself to this opportunity and 
proffered testimony before the undersigned VLJ.  During that 
hearing, the veteran described the symptoms and 
manifestations produced by his neck disability.  He further 
commented on the restrictions produced by the condition.  He 
also submitted additional private medical evidence to support 
his contentions.  There is no reason why the Board shouldn't 
proceed to finally decide this appeal as the timing error did 
not affect the essential fairness of the adjudication.  

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, as the Court clearly noted in Vazquez, the 
additional notice requirements apply only to claims for 
increased compensation.  In cases such as this, involving an 
initial disability rating, the notice requirements of Dingess 
apply, and, as discussed more fully above, were complied with 
in this case. 

Accordingly, the duty to notify has been fully met in this 
case and the veteran was made aware that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
claim.  

All medical records referenced by the veteran, which he has 
authorized VA to request, have been requested.  He has 
provided other medical records directly to VA for 
consideration.  The Board has also considered whether a VA 
medical examination or opinion should be obtained.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The 
record indicates that the veteran did undergo VA medical 
examinations during the course of this appeal, and those 
results have been included in the claims folder for review.  
The Board finds that the VA has met its duty to assist the 
veteran in obtaining a medical examination of the veteran.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2007).  With respect to the issue before the 
Board, the appeal does stem from the veteran's disagreement 
with an evaluation assigned in connection with the original 
grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

While the veteran was on active duty, he fell off of a US 
Coast Guard ship and injured his neck.  He received treatment 
for his injury and returned to full duty.  Approximately six 
years later, the veteran began experiencing numbness and pain 
in the neck and upper extremities.  Testing was performed 
which showed a herniated disc at C6-7 along with spurs at C3-
4.  Shortly thereafter, the veteran underwent an anterior 
cervical spine fusion - C4 through C7.  The veteran then 
retired from the Coast Guard in the summer of 2003.  

The veteran had submitted a claim to the VA prior to his 
military retirement.  The RO reviewed the veteran's service 
medical records and then issued a rating action in June 2003.  
In that action, the RO service-connected the veteran's 
claimed neck disability.  It recharacterized the disability 
as the following:

Cervical disc disease with headaches 
(claimed as bilateral arm radiculopathy, 
stenosis of the left foramen roots at C5-
6, herniated soft disc at C6-7 in the 
axilla, spondylitic narrowing at C5-6).

A 10 percent evaluation was assigned in accordance with the 
rating criteria found at 38 C.F.R. Part 4, Diagnostic Codes 
5293 and 5290 (2003).  The effective date of the rating was 
determined to be July 1, 2003 - the day after the veteran 
retired from the Coast Guard.  Following notification of that 
action, the veteran appealed the rating claiming that the 
disability amount was too low and, as such, did not 
adequately compensate him for the overall effect of his 
condition.  

As a result of the veteran's appeal, he underwent a VA Spine 
Examination in August 2004.  The examiner noted that she 
reviewed the veteran's claims folder prior to the exam.  It 
was reported that the veteran used a TENS unit along with 
local injections and prescriptions for pain relief.  Prior to 
the exam, the veteran complained of weakness in the neck 
along with pain and stiffness.  He also said that he 
experienced muscle spasms and the radiation of pain to the 
left shoulder.  Upon completion of the examination, the 
doctor diagnosed the veteran with cervical discogenic disease 
with radiculopathy.  Range of motion studies produced the 
following readings:

Forward flexion active 0-20, passive 0-
30, pain at 30; dorsiflexion active 20, 
passive 45, pain at 45; lateral flexion 
both active/passive 20 degrees, pain at 
20 Bil [sic]; lateral rotation active 20 
Bil [sic], passive 40 Bil [sic], pain at 
40.

No add'l LOM after repetitive motion.  

A VA Neurological Exam was performed also in August 2004.  
After completing the exam, the doctor diagnosed the veteran 
as suffering from headaches related to cervical disc disease 
with radiculopathy.  

The above results were forwarded to the RO, which, in turn, 
issued a rating decision in September 2004.  That rating 
action did not increase the veteran's disability rating nor 
did the RO separately rate the veteran's neck-related 
headaches.  

The veteran then submitted copies of his private treatment 
records.  Of note is a record from June 2004.  These records 
showed complaints of "severe" pain in the neck, arm 
numbness, and headaches.  The doctor reported that the 
veteran's neck was "very tender" and it was noted that 
there was increasing spondylosis and osteophyte formation at 
C6-7 that was causing compression of the thecal sac.  Deep 
tendon reflexes were reported as being "intact".  The 
examiner scheduled the veteran for a bilateral greater 
occipital nerve block along with a right median nerve block 
at the wrist.  Additional medications were also prescribed.  

After reviewing the veteran's private treatment records, the 
RO concluded that an increased rating for the veteran's neck 
disability should be assigned.  Thus, in February 2006, it 
issued a new rating action that granted a 20 percent rating 
for the veteran's neck disability.  The effective date of the 
rating was determined to be July 1, 2003, the day after the 
veteran retired from the Coast Guard.  

Following notification of that rating action, the veteran 
continued his appeal and subsequently proffered private 
treatment records showing ongoing doctors visits from 2005 to 
2006.  These records show the veteran going to the doctor for 
repeated treatments involving neck pain, headaches, and pain 
radiating to his upper extremities.  The reports further show 
that the veteran was prescribed numerous medications for 
relief and he underwent injections in the neck in order to 
relieve the pain.  Records from 2007 show that the veteran 
underwent additional therapy for pain relief - that of a left 
cervical medial branch radiofrequency procedure.  While the 
various treatments have provided immediate relief, none of 
the procedures appears to have produced long-term pain 
relief.  

Finally, to support his claim, the veteran provided testimony 
before the undersigned Veterans Law Judge (VLJ).  During that 
hearing, the veteran described the limitations produced by 
his neck injury.  He further stated that his disability 
produced near-continuous pain, headaches, and neuropathy 
running into his upper extremities.  He did however admit 
that he was still able to work but that his quality of life 
had diminished considerably.  

The veteran's disability has been assigned a 20 percent 
disability evaluation in accordance with the rating criteria 
found at 38 C.F.R. Part 4, Diagnostic Code 5293 (2002).  
Besides being able to rate the veteran's disability under 
this diagnostic code, it is also possible that his neck 
disorder may be rated under any one of a number of diagnostic 
codes if the disability exhibits the appropriate 
manifestations and symptoms associated with that code.  These 
codes include 38 C.F.R. Part 4, Diagnostic Codes 5285, 5286, 
5287, and 5290 (2002).

Diagnostic Code 5285 - Vertebra, fracture of, residuals:

With cord involvement, bedridden, or 
requiring long leg braces 
							100 
Without cord involvement; abnormal 
mobility requiring neck brace (jury mast) 
							60

In other cases rate in accordance with 
definite limited motion or muscle spasms, 
adding 10 percent for demonstrable 
deformity of vertebral body.

Diagnostic Code 5286 - Spine, complete bony fixation 
(ankylosis) of:

Unfavorable angle, with marked deformity 
and involvement of major joints (Marie- 
Strumpell type) or without other joint 
involvement (Bechterew type) 
							100 
Favorable angle					60

Diagnostic Code 5287 - Spine, ankylosis of, cervical:

Unfavorable 					
	40 
Favorable 						30

Diagnostic Code 5290 - Spine, limitation of motion of, 
cervical:

Severe 						30
Moderate						20  
Slight 						
	10

Diagnostic Code 5293 - Intervertebral disc syndrome

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief			60 
Severe; recurring attacks, with 
intermittent relief  40 
Moderate; recurring attacks 		
	20 
Mild							10 
Postoperative, cured					0

The application of the words "slight," "mild," 
"moderate," "severe" and "pronounced" have not been 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the VA must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6 (2007).  In evaluating the veteran's 
musculoskeletal impairments, the Board is cognizant of its 
responsibilities under the Rating Schedule.  38 C.F.R. § 4.71 
et seq. (2007).  In a precedent opinion, the VA General 
Counsel has held that disabilities rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, involved limitation of motion, 
which warranted consideration based on functional loss due to 
pain on use or due to flare-ups under 38 C.F.R. §§ 4.40 and 
4.45.  VAOPGCPREC 36-97.

Ankylosis is the "immobility and consolidation of a joint 
due to disease, injury, or surgical procedure."  Colayong v. 
West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (28TH Ed. 1994) at 86.).

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (2007).  
Under 38 C.F.R. § 4.40 (2007), functional loss or weakness 
due to pain supported by adequate pathology and evidenced by 
the visible behavior of the appellant is deemed a serious 
disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
The Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2007), should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

During the pendency of the veteran's appeal, there have been 
changes to the criteria governing the evaluation of spine 
disabilities.  The VA issued revised regulations concerning 
the sections of the VA Rating Schedule that deal with 
intervertebral disc syndrome.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  And VA further revised the rating 
criteria to provide a new General Rating Formula for Diseases 
and Injuries of the Spine.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  The appellant has been made aware of 
these new regulations via the Statement of the Case (SOC) 
that was issued in May 2004.  In that SOC, the veteran was 
given notice of both of the old and new rating criteria.  A 
copy of the SOC was also provided to the veteran's accredited 
representative.

Under the new criteria, Diagnostic Codes 5235 through 5243 
contemplate, respectively, vertebral fracture or dislocation, 
sacroiliac injury and weakness, lumbosacral or cervical 
strain, spinal stenosis, spondylolisthesis or segmental 
instability, ankylosing spondylitis, spinal fusion, 
degenerative arthritis of the spine, and intervertebral disc 
syndrome.  38 C.F.R. Part 4 (2007).  All diagnostic codes 
(except where 5243, intervertebral disc syndrome, is 
evaluated under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes) are evaluated 
under the following criteria.  

The veteran is now rated at 20 percent.  To warrant a 30 
percent rating, the medical evidence would have to show 
forward flexion of the cervical spine to 15 degrees or less 
or favorable ankylosis of the entire cervical spine.  A 40 
percent rating is assigned where there is unfavorable 
ankylosis of the entire cervical spine.  A 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.  [The rest of the rating criteria are 
inapplicable as they pertain to rating thoracolumbar spine 
disorders.]

Normal forward flexion of the cervical segment of the spine 
is zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  See Note 2, 
General Rating Formula for Disease and Injuries of the Spine, 
38 C.F.R. § 4.71a (2007).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002 & Supp. 2006) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found but shall not be 
earlier than the effective date of the Act or administrative 
issue).  For any date prior to September 26, 2003, VA cannot 
apply the revised regulations.

The revised criteria further provides that intervertebral 
disc syndrome (preoperatively or postoperatively) will be 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 (2007) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Rating based on disc disease

As reported above, the veteran's medical treatment records 
have been obtained and included in the claims folder for 
review.  These records stem from 2003 to the present.  These 
records do show repeated treatment and complaints involving 
the neck.  Nevertheless, none of the records, or the 
statements provided by the veteran, suggest or insinuate that 
he has been prescribed bed rest for any period of time for 
treatment of his cervical spine.  He has not been bedridden 
solely as a result of his service-connected neck disorder.  
Although he may choose to intermittently rest due to the 
pain, that does not satisfy the regulatory definition of 
incapacitating episodes.  Therefore, a higher rating cannot 
be granted under Diagnostic Code 5243.

Notwithstanding the above, under the old criteria found at 38 
C.F.R. Part 4, Diagnostic Code 5293 (2002), the veteran does 
meet the criteria for the assignment of a 40 percent rating, 
but no more.  The veteran has exhibited occasional muscle 
spasms and tenderness, pain on motion, and radiation to the 
upper extremities.  He has been diagnosed as having 
radiculopathy.  This is sufficient to meet the definition of 
severe disc disease.  Based on the frequency of the veteran's 
medical treatment and the recurrent need for pain relief such 
as nerve blocks, TENS units, etc., it can reasonably be 
concluded that he has had only intermittent relief from his 
symptoms.

The Board does not find, however, that his disability was 
analogous to pronounced disc disease for the following 
reasons.  First, despite his complaints, his neurological 
symptoms have not progressed to the point that they have 
interfered in any way with his functional abilities that 
could reasonably be called "pronounced."  In fact, his 
complaints are primarily subjective in nature. He complains 
of the radiating pain, tingling, and numbness, mostly in the 
left arm.  However, nerve testing has not shown objective 
evidence of radiculopathy, and with only a few exceptions 
(i.e., June 2005-August 2005 and October 2006 records from 
the Back Center), neurological examinations for reflexes, 
grip strength, and sensation have shown no deficit.  When 
abnormalities have been shown, they have been very mild in 
nature (i.e., 4/5 hand grasping).  There is no atrophy of the 
upper extremities, indicating that despite the veteran's pain 
and other complaints, he remains able to use his upper 
extremities in a relatively normal fashion.  In light of the 
mostly subjective neurological complaints, with such little 
medical evidence that the disc disease has progressed to the 
point that it is objectively interfering with his 
neurological functioning beyond very slightly, the severity 
of his disability cannot be classified as pronounced. 

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
various examination results, along with the information 
provided by the veteran, attest to the severity of his spinal 
condition.  They do suggest that the veteran's condition is 
presently under evaluated.  The veteran does experience pain 
and tenderness in the neck; the discs of the cervical spine 
are affected; mild radiculopathy of the left upper extremity 
has been diagnosed; and, the veteran's ability to perform the 
tasks of daily living have been affected through the 
veteran's use of medications.  Thus a 40 percent rating, but 
no more, under the oldest version of the rating criteria for 
application, is warranted.  

Separate orthopedic and neurological ratings

As noted above, the revised criteria also provide the option 
of rating intervertebral disc syndrome by combining under 38 
C.F.R. § 4.25 (2007) separate evaluations of its chronic 
orthopedic and neurologic manifestations if that results in 
the higher evaluation.  In this case, since a 40 percent 
rating can be assigned under the old version of Diagnostic 
Code 5293, this means, in essence, that the separate 
orthopedic and neurological ratings would have to be higher 
than 40 percent. 

The orthopedic rating criteria are given above.  Using the 
range of motion findings in the medical evidence, only a 20 
percent rating could be assigned.  There is no medical 
evidence of ankylosis or of forward flexion to 15 degrees or 
less.  

As for the neurological rating, there are potentially several 
applicable codes.  Diagnostic Code 8510 pertains to 
impairment of the upper radicular group (the fifth and sixth 
cervicals); Diagnostic Code 8511 pertains to impairment of 
the middle radicular group; Diagnostic Code 8512 pertains to 
impairment of the lower radicular group; and Diagnostic Code 
8513 pertains to impairment of all radicular groups.  
Regardless of which code were to be applied to the veteran's 
situation, a 20 percent rating is available for mild 
incomplete paralysis of the minor extremity, and a 30 percent 
rating is available for moderate incomplete paralysis of the 
minor extremity.  In any event, not even a mild rating could 
be assigned considering the lack of medical findings in the 
veteran's case.  As discussed more fully above, the veteran's 
neurological complaints are mostly subjective, with little 
objective confirmation, and that confirmation is intermittent 
and very mild, at best.  Considering such little showing of 
impairment over a five-year period, the Board would be hard-
pressed to consider that sufficient to award a 20 percent 
rating when there is no atrophy, barely any loss of strength, 
and no nerve testing showing radiculopathy.  

Therefore, considering assigning separate orthopedic and 
neurological ratings would not be of benefit to the veteran.  
It is more benefit to him to assign the single 40 percent 
rating under the old Diagnostic Code 5293.

Consideration of other Diagnostic Codes

Because favorable or unfavorable ankylosis of the cervical 
segment of the spine has not been diagnosed, Diagnostic Codes 
5287 and 5240 are not for application.  38 C.F.R. Part 4 
(2002) and (2007).  Since the veteran has not been diagnosed 
as having favorable ankylosis of the spine, or fusion of all 
of the cervical segments, then Diagnostic Codes 5286, 5287, 
and 5241 are also not for application.  Id.  [The Board notes 
he has had fusion from C3-7, but that is not the entire 
cervical spine.]  Additionally, because the veteran has not 
fractured his vertebra, Diagnostic Code 5285 and 5235 is not 
for application.  38 C.F.R. Part 4 (2002) and (2007). 

Conclusion

It is therefore the Board's decision that symptomatology and 
other evidence indicative of severe disc or cervical spine 
condition has been presented.  Thus, under the old rating 
criteria, in effect prior to September 22, 2002, a disability 
evaluation of 40 percent, but no higher, is warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
4.1, 4.2, 4.7, 4.10, Part 4 (2002) and (2007).

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 (2007) would warrant a higher rating.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  It is not disputed that the 
veteran has limitation of motion of the cervical spine, and 
that there is pain on motion.  Limited motion of the cervical 
segment of the spine results in a certain level of functional 
loss.  However, there is a lack of objective medical evidence 
showing that the veteran suffers any additional measurable 
functional loss and/or limitation of motion during flare-ups 
or with use.  The examiners that have seen the veteran have 
insinuated as much.  

In sum, the Board allows the veteran's claim.  The benefit-
of-the-doubt- rule has been considered in making this 
decision.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007).

Headaches

That does not, however, end the inquiry in this case.  The 
other item that the Board believes that must be addressed is 
whether a separate and distinct rating should be assigned to 
the veteran's headaches.  It is possible for a veteran to 
have separate and distinct manifestations from the same 
injury, which would permit rating under several diagnostic 
codes.  The critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none 
of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994) (where a veteran with a service-connected facial 
injury sought an increased rating, the veteran's disability 
was to be properly assigned compensable ratings under 
separate codes for disfigurement, tender and painful scars 
and muscle injury).  The question, then, is whether the 
veteran has any "symptoms" [headaches] that should be 
separately compensable under Diagnostic Code 8100.  The Board 
concludes he does.

In this situation, the veteran's cervical spine disability 
has long produced headaches that have affected the veteran.  
The record indicates that these headaches occur anywhere from 
once to three or four times a week.  The records further show 
that the veteran has been prescribed pain medications for the 
treatment of the headaches and that when the veteran has 
received "treatment" for his service-connected neck 
disability, said treatment has included relief from the 
headaches.  In other words, VA doctors have recognized the 
fact that the veteran does experience the headaches and that 
they are a byproduct of the neck disability.  

It is further noted that the headaches have not caused 
restrictions in motion and they have not produced 
neurological symptoms that affect the upper extremities.  
That is, the neck injury residuals produce separate and non-
overlapping manifestations that are quite distinct from the 
headaches.  Therefore, the Board finds that a grant of a 
separate rating for headaches is warranted.  

Having made a determination that a separate rating should be 
assigned for headaches, the Board then must decide the amount 
of disability that should be assigned for the condition.  
Headaches are rated pursuant to the rating criteria found at 
38 C.F.R. Part 4, Diagnostic Code 8100 (2007).  Under this 
provision, a 10 percent rating is warranted for headaches 
manifested by characteristic prostrating attacks averaging 
one in two months over the last several months.  A 30 percent 
rating is warranted for migraine headaches manifested by 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
rating is warranted for migraine headaches with very frequent 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2007).

The rating criteria do not define "prostrating," nor has 
the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) 
(in which the Court quotes Diagnostic Code 8100 verbatim but 
does not specifically address the matter of what is a 
prostrating attack.).  By way of reference, the Board notes 
that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN 
ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness."  A very similar definition is found in 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 
1994), in which "prostration" is defined as "extreme 
exhaustion or powerlessness."

The competent medical evidence does reflect that the veteran 
may have a prostrating attack once a month.  However, the 
length of the attack has been estimated by the veteran to be 
three to five hours.  The evidence does not show that the 
veteran's headaches result in very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  When the veteran does get 
prostrating headaches, he obtains relief through the use of 
medications and by lying down.  He does not suffer from 
photophobia and there is no indication that he experiences 
noise sensitivity, nausea, or attacks that last for extended 
periods of time.  

The veteran's outpatient treatment records also contain 
various entries detailing the treatment he has received for 
his headaches.  After careful review of these treatment 
records, as well as the aforementioned VA medical 
examinations, the Board concludes that the service-connected 
disability warrants a separate disability rating of 10 
percent, but no higher, pursuant to the rating criteria found 
at Diagnostic Code 8100.  38 C.F.R. Part 4 (2007).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
neck disability along with headaches have not changed 
appreciably during the appeal period.  As such, the Board 
finds that the medical evidence demonstrates consistently and 
throughout that the veteran meets the criteria for a 40 
percent disability rating for a neck disability and a 10 
percent disability evaluation for headaches from the date of 
his claim.  Therefore, the assignment of staged evaluations 
in this case is not necessary.




	(CONTINUED ON NEXT PAGE)



ORDER

1.  An evaluation of 40 percent for disc disease of the 
cervical spine is granted, subject to the regulations 
governing the disbursement of monetary benefits.

2.  An evaluation of 10 percent for headaches is granted, 
subject to the regulations governing the disbursement of 
monetary benefits.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


